Citation Nr: 1416606	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected cervical spine degenerative arthritis. 

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from June 1986 to January 1988 and December 2003 to March 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for and assigned separate 10 percent ratings for cervical spine and low back injuries, effective March 29, 2005.  In a September 2007 rating decision, the RO increased the Veteran's cervical spine injury rating to 20 percent.     

The issues of entitlement to service connection for hemorrhoids, sleep apnea, and high blood pressure, to include as secondary to the Veteran's service-connected PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by painful motion, but flexion of is not limited to more than 15 degrees but less than 30 degrees; the combined range of motion of the Veteran's cervical spine is not less than 170 degrees; and there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  The Veteran's low back disability is manifested by painful motion, but flexion is not limited to 30 degrees or less and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 5242(2013).

2.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 5242(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for cervical spine and low back disabilities.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in December 2005, May 2010 and August 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's prior medical history and described his disabilities in sufficient detail to enable the Board to make a fully informed evaluation of these disabilities.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the regulations require a review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Rating Criteria

The Veteran contends that his cervical spine and low back disabilities are more severe than contemplated by the currently assigned evaluations.  The Veteran's cervical spine injury is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  The Veteran's low back disability is currently evaluated as 10 percent disabling under the same diagnostic code. 

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a , Diagnostic Code 5242.

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  For a 10 percent evaluation, forward flexion of the cervical spine must be greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine must be greater than 170 degrees but not greater than 335 degrees; or, there must be evidence of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there must be a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For a 30 percent evaluation, forward flexion of the cervical spine is limited to 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243, incapacitating episodes caused by intervertebral disc syndrome (IVDS) during the past 12 months having a total duration of at least: 1 week but less than 2 weeks warrants a 10 percent rating; 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

IV.  Analysis

The Veteran complained of neck and low back pain on numerous occasions from 2005 to 2010.  VA treatment records indicate that the Veteran had muscle spasms and pain.  However, none of these evaluations include range of motion testing. 

In May 2005, the Veteran complained of back pain.  The examiner noted that the Veteran had an MRI of his low back prior to deployment that demonstrated bulging discs at L4-L5.  The Veteran reported that, after being involved in a bus accident in service, he developed neck and shoulder pain.  The examiner diagnosed the Veteran with low back pain with ruptured discs on prior MRI and a recent injury to the cervical spine while on active duty, with continued muscle spasm and pain. 

A cervical spine MRI taken in July 2005 showed that the Veteran's vertebral body heights were well-maintained, without evidence of a compression fracture.  Mild multilevel degenerative disc disease with disc desiccation and minimal disc space height loss was seen from C2-C3 through C5-C6.  No evidence of central canal stenosis or neural foraminal narrowing was seen.  

In August 2005, the Veteran complained of back and neck pain.  A note indicates that a recent MRI of the cervical spine did not show any significant abnormalities.  

Lumbar spine x-rays dated December 2005 were normal; vertebral bodies were normal, pedicles were intact and intervertebral disc spaces were preserved.  

During a December 2005 VA examination, the Veteran had moderate paracervical spasms.  A neurological examination of the upper extremities was normal.  Cervical spine range of motion was as follows: flexion and dorsiflexion to 30 degrees; right and left flexion to 30 degrees; right and left rotation to 80 degrees.  The examiner noted that the Veteran's movements were slow and slightly painful from inception to completion.  The examiner noted no additional limitation in range of motion from repeated movement.  

On examination of his low back, the examiner noted no tenderness over the back or sciatic notches.  Deep tendon reflexes were normal in the knees and left ankle and slightly less in the right ankle.  The Veteran's neurological examination was otherwise unremarkable.  Thoracolumbar spine range of motion was as follows:  flexion to 80 degrees; extension to 20 degrees; right and left flexion to 20 degrees; and right and left rotation was to 25 degrees.  The Veteran did not have pain with passive leg movement, but he did have pain with sitting to lying, lying to sitting, and sitting to standing from inception to completion.  No additional limitation was noted from repetitive use.  The diagnoses were low back pain due to degenerative disc disease and neck pain due to degenerative disc disease.  The examiner noted these conditions do not interfere with the Veteran's employability.  

A letter dated May 2006 from the Veteran's private chiropractor notes that she has treated the Veteran since 2002.  The chiropractor indicated that the Veteran had a "working diagnosis" of lumbar radiculitis, capsulitis of the lumbar and cervical facets, lumbar sprain and brachial neuritis.  The chiropractor noted that the Veteran's lumbar pain is exacerbated by running or sitting for long periods and that his cervical pain was exacerbated by a bus accident that occurred while in he was in service.  The chiropractor indicated that the Veteran should be "regarded as having some limitations but not impairment, except as related to running for a longer distance."

In September 2006, the Veteran reported having moderate neck and shoulder pain.  A note indicates that the Veteran had low back pain with ruptured discs on a prior MRI. 

In December 2008, the Veteran complained of chronic neck, shoulder and low back pain.  X-ray studies showed no significant abnormality.  

In January 2009, the Veteran complained of constant pain in his upper and low back but denied any radiating pain.  The Veteran also reported constant pain in his right thigh and calf and intermittent pain, numbness and tingling in all of his fingers, bilaterally.  The Veteran also reported occasionally getting tightness in his arms.  

In May 2010, the Veteran presented for another VA examination.  He complained of frequent flareups and difficulty sleeping because of pain.  He had not had any physician prescribed bed rest in the past 12 months.  He reported that pain increased while performing different tasks as part of his job in maintenance.  

On examination, the Veteran's lumbar region showed tenderness in the paralumbar and mid-lumbar region with more pain on the right side.  There was no sciatic notch tenderness.  Thoracolumbar spine range of motion was as follows: flexion was to 90 degrees; extension to 25 degrees with pain; lateral flexion to 35 degrees bilaterally with pain at the end of the movement; and rotation to 50 degrees bilaterally with no pain.  The examiner noted that the Veteran did not have any significant muscle spasm or guarding.  Deep tendon reflexes were within normal limits.  On three repetitions of movement, no decrease in range of motion, fatigue or lack of endurance was noted.  X-rays from 2005 showed a normal lumbar spine.  Muscle power in both lower extremities was 5/5.  There was no gross sensory deficit demonstrated.  The examiner noted that the Veteran's treatment records indicate that he had bulging discs in his lumbar spine, but noted that there was no evidence of nerve root compression or cord compression.  

The Veteran reported that he used to have numbness and tingling in his hands, but since receiving chiropractic treatment, he no longer has numbness and tingling.  The Veteran had normal heel-toe gait and nonatalgic gait.  On examination of his cervical spine, the Veteran had a normal cervical curve and there was no muscle spasm or guarding.  The examiner noted mild discomfort to palpation over the paracervical musculature and in the midline.  The examiner also noted tenderness to palpation of the upper trapezius.  Cervical spine range of motion was as follows: forward flexion to 40 degrees; extension to 35-40 degrees; left and right lateral flexion to approximately 45 degrees, with some discomfort; and bilateral rotation was to approximately 45-50 degrees, with some discomfort.  No additional limitations on range of motion were noted on three repetitions of movement.  Muscle power in both lower extremities was 5/5.  There was no gross sensory deficit demonstrated.  The examiner noted that a cervical spine MRI dated September 2009 showed that the Veteran's condition has been stable since July 2005.  A cervical spine MRI in July 2005 showed minor degenerative disc disease without central canal stenosis or neural foraminal narrowing.  The cervical spine was otherwise unremarkable.  

The examiner noted the Veteran's report that pain caused him to miss work or leave early, but the examiner could not quantify how often.  The diagnoses were degenerative arthritis of the cervical and lumbar spine. 

In an August 2012 general VA examination, the Veteran underwent a cervical spine and thoracolumbar spine examination.  The Veteran's cervical spine showed no evidence of ankylosis.  A straight leg raise test was negative bilaterally.  The Veteran's cervical spine was normal with normal lordosis.  Forward flexion was to 40 degrees, with some loss of range of motion after 3 repetitions; extension to 35 degrees; left and right lateral flexion was to 45 degrees; and left and right lateral rotation was to 45 degrees.  The examiner noted objective evidence of pain on range of motion.  No postural abnormalities, significant muscle spasm or guarding was noted.  Reflexes were 2+ in both upper extremities; muscle strength was 5, with no atrophy or spasm.   

On examination of the thoracolumbar spine, the Veteran had tenderness in the paralumbar and midlumbar region.  The Veteran's lumbar spine showed no evidence of ankylosis and showed normal lordosis.  A sensory examination showed no evidence of loss of fine touch in the bilateral lower extremities.  Two point discrimination, vibration sense, temperature and cold were completely intact on the right side.  Reflexes were normal bilaterally.  Forward flexion was to 90 degrees; extension to 25 degrees; left and right lateral flexion was to 30 degrees; left and right lateral rotation was to 30 degrees.  No additional loss of range of motion was noted after repetitive use.  Muscle strength was 5 in the lower extremities.  There was no spasm, weakness, atrophy, guarding or muscle spasms noted.  There were no postural abnormalities.  The examiner noted that there was objective evidence of pain on motion.  

The examiner diagnosed the Veteran with degenerative arthritis of the cervical and lumbar spine and indicated that both conditions were stable.  Pain was noted on range of motion testing.  For the lumbar spine, the examiner noted no evidence of radiculopathy. The Veteran was noted to be working full time and had not lost any time from work in the prior 12 months.  The examiner noted that pain was the primary factor in the functional impact.  

A. Cervical Spine Injury

Based on the evidence of record, the Board finds that an initial rating in excess of 20 percent for the Veteran's cervical spine injury is not warranted.  There is no evidence during the entire appeal period where forward flexion of the cervical spine has been limited to 15 degrees or less; or that the Veteran has favorable ankylosis of the entire cervical spine.  In December 2005, the Veteran's forward flexion was limited to 30 degrees, with slight pain noted from inception to completion.  No additional limitation was noted from repeated movement and no ankylosis was noted.  In May 2010, forward flexion of the cervical spine was limited to 40 degrees, with no additional limitations noted from repetitive motion.  No ankylosis was noted.  In August 2012, forward flexion was limited to 40 degrees, with some loss of range of motion noted after repetitive use.  No ankylosis was noted and the straight leg raise test was negative, bilaterally.  

The Board has also considered whether the Veteran's cervical spine disability warrants a separate compensable evaluation for any associated neurological disorders during this timeframe.  The Veteran has competently reported that he occasionally has tightening in his arms and tingling in his fingers.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, none of the VA examiners identified any neurological impairment and the Veteran's treatment records and personal statements do not note any other neurological complaints.  The December 2005 VA examiner noted that a neurological examination of the upper extremities was normal.  During his May 2010 VA examination, the Veteran reported that he no longer experienced pain and tingling in his hands and no gross sensory deficit was demonstrated on examination.  In addition, the August 2012 examiner indicated that there Veteran's cervical spine musculature was normal in tone and power and that the Veteran's reflexes were normal.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's cervical spine disability are not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

The December 2005 VA examiner noted that the Veteran had end-of-range pain, but indicated that there was no decrease in range of motion due to pain or fatigue following repetitive use.  The August 2012 VA examiner indicated that the Veteran has some decrease in range of motion following repetitive use.  The Board notes that limitations on range of motion due to pain are taken into consideration in the rating criteria.  The August 2012 examiner also noted the Veteran's functional limitation was due primarily to pain.  The Board finds that the Veteran was not so functionally limited to equate to forward flexion limited to 15 degrees or less or favorable ankylosis of the entire cervical spine, which is the criteria for the next higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §4.71a; DeLuca at 206-07.  

The record includes a diagnosis of degenerative disc disease; however, as there is no evidence of incapacitating episodes as defined by regulation, consideration of an increased rating under the Formula for Rating IVDS is not warranted.  

The Board has also considered the Veteran's lay statements regarding his cervical spine disability.  The Board recognizes that the Veteran complained of pain during this timeframe; however, pain alone is not a factor that would impact a disability rating for a cervical spine disability because the rating criteria specifically contemplate pain.  As additional limitations of motion or ankylosis of the complete cervical spine have not been shown, the criteria for a rating in excess of 20 percent have not been met.  

B.  Lumbar Spine Disability

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  There is no evidence during the entire appeal period where forward flexion of the thoracolumbar spine has been limited to less than 60 degrees or that the combined range of motion of the Veteran's thoracolumbar spine has been limited to 120 degrees or less.  In addition, the evidence of record does not show that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

In December 2005, forward flexion of the thoracolumbar spine was limited to 80 degrees, with no additional limitation noted after repetitive use.  In May 2010, the forward flexion was limited to 90 degrees, with no additional limitations noted after repetitive use.  The Veteran did not have any significant muscle spasm or guarding.  In August 2012, forward flexion was limited to 90 degrees, with no additional loss of range of motion noted after repetitive use.  There was no spasm, weakness, atrophy, guarding or muscle spasms noted.  

The Board has also considered whether the Veteran's lumbar spine disability warrants a separate compensable evaluation for any associated neurological disorders.  The Veteran has competently reported that he experienced constant pain in his right thigh and calf.  The Veteran's chiropractor noted in his May 2006 letter that the Veteran had been diagnosed with radiculopathy of the lumbar spine.  The December 2005 VA examiner found that deep tendon reflexes were slightly less than normal in the right ankle.  The Veteran's neurological examination was otherwise unremarkable.  The May 2010 VA examiner noted no gross sensory deficit and found that the Veteran's deep tendon reflexes were within normal limits.  The August 2012 VA examiner noted that deep tendon reflexes were within normal limits.  The Veteran's straight leg raise test was negative and the examiner indicated that there was no objective evidence of radiculopathy.  A sensory examination showed no evidence of loss of fine touch in the bilateral lower extremities and two point discrimination, vibration sense, temperature and cold were completely intact on the right side.  In addition, there is no indication that the Veteran has experienced bowel or bladder impairment.  Therefore, the Board finds that additional separate ratings for neurologic manifestations of the Veteran's lumbar spine disability are not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

The December 2005 VA examiner noted that the Veteran had end-of-range pain, but indicated that there was no decrease in range of motion due to pain or fatigue following repetitive use.  The May 2010 VA examiner found that the Veteran's range of motion did not decrease and he did not have fatigue or lack of endurance after repetitive use.  The examiner also noted that the Veteran's movements were coordinated after repetitive use.  The August 2012 noted that the Veteran had a negative DeLuca score after repetitive use.  The Board notes that limitations on range of motion due to pain are taken into consideration in the rating criteria.  The Board finds that the Veteran's functional limitation is not so severely limited to equate to forward flexion limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis, which is the criteria for the next higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §4.71a; DeLuca at 206-07.  

The record includes a diagnosis of degenerative disc disease; however, as there is no evidence of incapacitating episodes as defined by regulation, consideration of an increased rating under the Formula for Rating IVDS is not warranted.  

The Board has also considered the Veteran's lay statements regarding his lumbar spine disability.  The Board recognizes that the Veteran complained of pain during this timeframe; however, pain alone is not a factor that would impact a disability rating for a lumbar spine disability because the rating criteria specifically contemplate pain.  As additional limitations of motion, or abnormal gait or guarding have not been shown, the criteria for a rating in excess of 10 percent have not been met.  

V. Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's cervical and lumbar spine disabilities (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran is employed full time as a maintenance mechanic and there is no evidence of unemployability due to the Veteran's service-connected cervical or lumbar spine disability.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected cervical spine degenerative arthritis, is denied. 

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative arthritis, is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


